Title: To Thomas Jefferson from Thomas Paine, 18 September 1789
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
London Fryday Sepr. 18. 1789

I this moment receive yours of the 13 Inst. which being Post night, affords me the welcome opportunity of acknowleging it. I wrote you on the 15th. by post, but I was so full of the thoughts of America and my American friends that I forgot France. The people of this Country speak very differently on the affairs of France. The Mass of them so far as I can collect says that France is a much freer Country than England. The Press, the Bishops &c. says the National assembly has gone to far. There is yet, in this Country, very considerable remains of the feudal System which people did not see till the revolution in france placed it before their Eyes. While the Multitude here could be terrified with the cry and apprehension of Arbitary power, wooden shoes, popery and such like stuff, they thought themselves by comparison an extraordinary free people, but this bug-bear now loses its force, and they appear to me to be turning their Eyes towards the Aristocrats of their own Nation. This is a new mode of conquering, and I think it will have its effect.—I am looking out for a place to erect my Bridge. Within some of the Squares would be very convenient. I had thought of Soho Square, where Sr. Joseph Banks lives, but he is now in Lincolnshire. I expect it will be ready for erecting, and in London, by the latter end of October. Whether I shall then sell it in England or bring it over to Paris and re-erect it there I have not determined in my mind. In order to bring any kind of Contract forward for the Seine it is necessary it should be seen, and as Oeconomy will now be a principle in the Government, it will have a better chance than before.
If you should pass thro’ Borden Town, in Jersey, which is not out of your way from Philadelphia to N.Y. I shall be glad you would enquire about my particular friend Col. Kirkbride. You will be very much pleased with him. His house is my home when in that part of the Country, and it was there that I made the model of my Bridge. If you can drop me a line when at the port to inform me by what vessel you sail, I shall be glad to receive it. Your affectionate friend,

Thomas Paine

